DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/13/2021.  The arguments set forth are addressed herein below.  Claims 1-8 and 10-21 remain pending, Claim 21 has been newly added, and Claim 9 has been currently canceled.  Currently, Claims 1, 3, 4, 10-13, 19, and 20 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Boese et al. (US 2017/0024957 A1) (henceforth, “Boese”).
Regarding claim 20, Boese teaches a computer system comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more 
displaying a metamorphic graphical element (e.g., expansion meter 739 and 745 in Figs. 7X and 7Y and Paras. 235-236), the metamorphic graphical element indicating how many times a near-miss condition (e.g., not triggering the bonus game because 2 bonus symbols appear where 3 of these bonus game triggering symbols is required to trigger the bonus game (i.e., a near-miss) in Fig. 7B and Para. 224) for a supplemental feature has occurred during a tracking period (e.g., first expansion meter amount 739 may be increased by a unit (e.g., 1, 5, 10, etc.) based on a base game play and/or spin which does not include a secondary base game mode, however, the examples shown in FIG. 7X may be utilized for: base game play with second chance mode game play and bonus game play, thus an expansion meter may be increased based on a game play which includes a secondary base game mode (i.e., indicating a number of near-misses) in Para. 235), wherein the metamorphic graphical element has a current state with any of multiple state values that correspond to depictions of the metamorphic graphical element (e.g., a current state of 100 increasing to 300 in Figs. 7X and 7Y and Paras. 235-236);
displaying a result of the game instance that satisfies the near-miss condition (e.g., outcome shown and described in Fig. 7B and Para. 224); and
for a boost stage triggered in response to a determination that the result of the game instance satisfies the near-miss condition, the boost stage providing 
if the supplemental feature has been triggered in the boost stage (e.g., secondary base game awards bonus spins in Fig. 7D and Para. 224), displaying the metamorphic graphical element as reset (e.g., expansion meter reset in Para. 236) and exiting the boost stage (e.g., executing bonus spin number one in Fig. 7E and Para. 225); and
otherwise, the supplemental feature not having been triggered in the boost stage (e.g., secondary base game not generating an additional bonus symbol in Fig. 7G and Para. 226), displaying the metamorphic graphical element with the current state advanced to a next state value, if any, among the multiple state values (e.g., expansion meter increased by a unit based on game play in Para. 235), and exiting the boost stage without resetting the metamorphic graphical element (e.g., expansion meter not reset unless bonus initiated, no bonus initiated return to base game in Fig. 13, Para. 235, and Para. 226-227).
Regarding claim 21, Boese teaches the multiple state values include: an initial state value that corresponds to an initial depiction of the metamorphic graphical element (e.g., value reset to 0, 1, etc. in Para. 236); and multiple progressively-changing state .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boese in view of Filipour et al. (US 2018/0089942 A1) (henceforth, “Filipour”).
Regarding claims 1 and 19, Boese teaches a computer system and method comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a user interface of an electronic gaming device (Fig. 3), the operations comprising:
determining that a result of a game instance satisfies a near-miss condition for a supplemental feature (e.g., outcome shown and described in Fig. 7B and Para. 224);
in response to the determination that the result of the game instance satisfies the near- miss condition (e.g., outcome shown and described in Fig. 7B and Para. 224), triggering a boost stage (e.g., secondary base game with a second chance in Fig. 7C) that uses a metamorphic graphical element (e.g., expansion meter 739 and 745 in Figs. 7X and 7Y and Paras. 235-236), the boost stage providing an additional opportunity, for the game instance, to satisfy a trigger condition for the supplemental feature (e.g., the secondary base game play shown and described in Figs. 7B-7D and Para. 224), the metamorphic graphical element indicating how many times the near-miss condition (e.g., not triggering the bonus game because 2 bonus symbols appear where 3 of these bonus game triggering symbols is required to trigger the bonus game (i.e., a near-miss) in Fig. 7B and Para. 224) has occurred 
for the boost stage, selectively triggering the supplemental feature and adjusting the metamorphic graphical element (e.g., the secondary base game play shown and described in Figs. 7B-7D and Para. 224 and e.g., an expansion meter may be increased based on a game play which includes a secondary base game mode (i.e., indicating a number of near-misses) in Para. 235), wherein the selectively triggering the supplemental feature includes:
generating a random number (e.g., random number generated in Para. 224 and Para. 253); and
determining whether or not to trigger the supplemental feature (e.g., Figs. 7D and 7G, wherein second chance generates free spins or fails to generate free spins),such that:
if the supplemental feature is triggered in the boost stage (e.g., secondary base game awards bonus spins in Fig. 7D and Para. 224), the metamorphic graphical element is reset (e.g., expansion meter reset in Para. 236) and the boost stage exits (e.g., executing bonus spin number one in Fig. 7E and Para. 225); and
otherwise, the supplemental feature not being triggered in the boost stage (e.g., secondary base game not generating an additional bonus symbol in Fig. 7G and Para. 226), the current state advanced to a next state value, if any, among the multiple state values (e.g., expansion meter increased by a unit based on game play in Para. 235), and the boost stage exits without resetting the metamorphic graphical element (e.g., expansion meter not reset unless bonus initiated, no bonus initiated return to base game in Fig. 13, Para. 235, and Para. 226-227).
But Boese although teaching the use of random numbers for determining outcomes (Para. 224), lacks in explicitly teaching based at least in part on a result of a lookup operation for the random number in a lookup table.  In a related disclosure, Filipour teaches a skill-based wagering game (see abstract).  More particularly, Filipour teaches generating random numbers and the use of a lookup table that matches numbers to different combinations (i.e., a lookup table operation in Para. 80).  Filipour, further, states that “the gaming system displays award symbols that the object cannot (and will not) contact to heighted player excitement and anticipation, such as to create near-misses” (Para. 63).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system and method of 
Regarding claim 2, Boese further teaches the supplemental feature is a bonus reel game (e.g., bonus spin number one in Fig. 7E), a special mode that adds wild symbols to reels of a base reel game, a special mode that adds scatter symbols to the reels of the base reel game, or another special mode. 
Regarding claim 3, Boese further teaches the near-miss condition is satisfied when the result of the game instance fails to satisfy the trigger condition for the supplemental feature but is within a threshold range of satisfying the trigger condition for the supplemental feature (e.g., needing only one more bonus symbol for the bonus spins in Fig. 7B and Para. 224).
Regarding claim 4, Boese further teaches the trigger condition for the supplemental feature is a threshold count of target symbols in a set of reels, and wherein the threshold range is a difference relative to the threshold count (Fig. 7B-7D and Para. 224).
Regarding claim 5, Boese further teaches restarts whenever the supplemental feature is triggered in the boost stage, such that the metamorphic graphical element indicates how many times the near-miss condition has occurred since the supplemental feature was last triggered in the boost stage; or restarts whenever the supplemental feature is triggered, such that the metamorphic graphical element indicates how many times the near-miss condition has occurred since the supplemental feature was last triggered (e.g., expansion meter reset in Para. 236, wherein first expansion meter amount 739 may be increased by a unit (e.g., 1, 5, 10, etc.) based on a base game play 
Regarding claim 6, Boese further teaches an initial state value that corresponds to an initial depiction of the metamorphic graphical element (e.g., value reset to 0, 1, etc. in Para. 236); and multiple progressively-changing state values that correspond to successive depictions of the metamorphic graphical element (e.g., value increasing by 1, 5, 10, etc. from 100 to 300 in Para. 235-236).
Regarding claim 7, Boese further teaches the metamorphic graphical element is a container (e.g., expansion meter 739 & 745 (i.e., a receptacle showing and containing a count value) in Figs. 7X-7Y), and wherein: the initial depiction shows the container with a minimal amount of content, and the successive depictions show the container with successively larger amounts of content (e.g., value reset to 0, 1, etc. in Para. 236 and value increasing by 1, 5, 10, etc. from 100 to 300 in Para. 235-236).
Regarding claim 8, Boese further teaches the successive depictions show the metamorphic graphical element at different stages of completion along a progression from the initial depiction to a final depiction, the final depiction being associated with a final state value among the multiple progressively-changing state values (e.g., value starting at 0, 1, etc. in Para. 236 and value increasing by 1, 5, 10, etc. from 100 to 300 when reset in Para. 235-236).
Regarding claim 10, Boese as modified by Filipour teaches the lookup table depends on: the current state, such that likelihood of triggering the supplemental feature changes depending on the current state (e.g., the near-miss in Fig. 7B and the second chance awarded in Fig. 7C and Para. 224).
Regarding claim 11, Boese as modified by Filipour teaches the determining whether or not to trigger the supplemental feature includes selectively enhancing the result of the game instance based on the result of the lookup operation, such that: if the selectively-enhanced result of the game instance satisfies the trigger condition for the supplemental feature, the supplemental feature is triggered, the metamorphic graphical element is reset, and the boost stage exits (e.g., secondary base game awards bonus spins in Fig. 7D and Para. 224, expansion meter reset in Para. 236 and executing bonus spin number one in Fig. 7E and Para. 225); and otherwise, the selectively-enhanced result of the game instance not satisfying the trigger condition for the supplemental feature, the current state is advanced to the next state value, if any, among the multiple state values, and the boost stage exits without resetting the metamorphic graphical element (secondary base game not generating an additional bonus symbol in Fig. 7G and Para. 226, expansion meter increased by a unit based on game play in Para. 235), and expansion meter not reset unless bonus initiated, no bonus initiated return to base game in Fig. 13, Para. 235, and Para. 226-227).
Regarding claim 12, Boese as modified by Filipour teaches for the boost stage, when the selectively-enhanced result of the game instance satisfies the trigger condition for the supplemental feature, determining a position at which to indicate the selectively-enhanced result of the game instance (Figs. 7B-7D and Para. 224).
Regarding claim 13, Boese further teaches the selectively triggering the supplemental feature further includes: determining whether or not the current state is a highest state value, the supplemental feature being triggered if the current state is a highest state value (e.g., value at which the expansion meter is reset in Fig. 7Y and Para. 236).
Regarding claim 14, Boese further teaches the metamorphic graphical element is reset by: changing the current state to an initial state; or setting a variable that indicates the boost stage has been reset (e.g., value reset to 0, 1, etc. in Para. 236).
Regarding claim 15, Boese further teaches the current state is advanced to the next state value, if any, among the multiple state values: before the selectively triggering the supplemental feature for the boost stage, wherein, if the supplemental feature is triggered in the boost stage, the metamorphic graphical element is reset after the current state is advanced to the next state value, if any, among the multiple state values; or after a determination, for the boost stage, that the supplemental feature is not triggered (e.g., first expansion meter amount 739 may be increased by a unit (e.g., 1, 5, 10, etc.) based on a base game play and/or spin which does not include a secondary base game mode, however, the examples shown in FIG. 7X may be utilized for: base game play with second chance mode game play and bonus game play, thus an expansion meter may be increased based on a game play which includes a secondary base game mode (i.e., indicating a number of near-misses) in Para. 235).
Regarding claim 16, Boese further teaches the current state is advanced to the next state value, if any, among the multiple state values by: determining whether the current state is a highest state value; if the current state is the highest state value, 
Regarding claim 17, Boese further teaches the current state of the metamorphic graphical element can be adjusted from any of multiple electronic gaming devices, and wherein the supplemental feature, when triggered, is: shared among the any of the multiple electronic gaming devices; or allocated to only one of the multiple electronic gaming devices (e.g., use of a mobile device or electronic gaming device in Para. 120).
Regarding claim 18, Boese further teaches the electronic gaming device is electronic gaming machine with physical reels and video reels, and wherein the near-miss condition is a count of target symbols stopped in the video reels, the target symbols being selectively added to the video reels depending on results for the physical reels (Para. 116 and Para. 211).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-8 and 10-20 have been considered but are moot in view of the new ground(s) of rejection.  New references (Boese and Filipour) have been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715